Citation Nr: 0619252	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-28 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1979 to June 1979.  He served in the United 
States Army National Guard between October 1979 and August 
1994, with numerous periods of inactive duty for training and 
active duty for training.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
the benefit sought on appeal.  


FINDINGS OF FACT

1.  A September 2002 Board decision denied service connection 
for a back disability on the basis that there was no 
probative medical evidence linking any current back disorder 
to an incident of the veteran's military service.

2.  Evidence received since the September 2002 Board decision 
regarding the veteran's claim for service connection for a 
back disorder is not cumulative or redundant of the evidence 
of record at the time of the last prior final denial and 
raises a reasonable possibility of substantiating the claim.  

3.  There is no probative evidence of record that any current 
back disability is causally related to an incident of the 
veteran's military service. 


CONCLUSIONS OF LAW

1.  The September 2002 Board decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  Evidence received since the September 2002 Board decision 
is new and material and the claim for service connection for 
a back disability is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his current back disability is 
related to an incident of his military service.  A brief 
review of the history of this appeal reveals that the Board 
previously denied this claim in a September 2002 decision.  
That decision is final, see 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1100 (2005), and as such, new and 
material evidence must be presented to reopen this appeal.  

The Board notes that the RO reopened the veteran's claim in 
an August 2003 rating decision.  Nevertheless, because of the 
prior final decision in this case, the Board must make its 
own determination as to whether new and material evidence has 
been presented before adjudicating the claim for service 
connection on the merits.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996) (regardless of a determination 
made by the regional office, the Board must ensure that it 
has jurisdiction over a case before adjudicating the case on 
the merits).  There is no prejudice to the veteran in 
undertaking this analysis in this case because, as set forth 
below, the Board accepts that new and material evidence was 
presented to reopen this appeal, and the focus of this 
decision will be an analysis of the merits of the case.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

A claimant may reopen a finally adjudicated claim by 
submitting "new and material evidence."  If new and 
material evidence is presented or secured with respect to a 
claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510 (1992).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Board, in its September 2002 decision, denied service 
connection for a lower back disability on the basis that 
there was no probative medical evidence linking any current 
back disorder to an incident of the veteran's military 
service.  Thus, in order to reopen this claim, the evidence 
would need to be "new and material," i.e., probative of the 
question of whether there was any objective evidence of a 
current back disability that is causally related to service.

Included with the evidence of record at the time of the 2002 
Board decision were the veteran's service medical records, 
which document that the veteran pulled a muscle in the lower 
back when picking up a duffel bag in March 1979.  However, 
those records show no clinical findings of a permanent back 
injury, no complaints of back pain between June 1979 and 
1993, and the separation examination report dated June 1979 
was negative for any back problems.

The evidence received since the September 2002 Board decision 
includes the veteran's VA Form 21-4138, Statement in Support 
of Claim, dated in December 2002, and medical certificates 
from Dr. C. V., dated in September 2001 and January 2005.  
The January 2005 certificate was accompanied by a waiver of 
RO consideration.  See 38 C.F.R. § 20.1304(b).  The Board 
finds that the evidence received since the September 2002 
Board decision substantially differs from the previously 
received evidence in the service record in that it provides 
medical opinions linking the veteran's current back 
disability to the 1979 in-service incident.  The Board finds 
that such evidence was not previously of record, and it 
relates to an unestablished fact necessary to substantiate 
the claim.  Moreover, presuming the credibility of the newly 
submitted evidence, see Justus, supra, the new evidence 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  As the Board concludes that the 
evidence received since the September 2002 Board decision is 
both new and material within the meaning of 38 C.F.R. § 
3.156(a), the claim is reopened.  
				
Before proceeding further, the Board must examine whether the 
procedural requirements under the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied.  The VCAA describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

Initially, the Board notes that the veteran was sent a VCAA 
notice letter in June 2003, which explained that new and 
material evidence was needed to reopen his previously denied 
claim for service connection.  To the extent that there may 
be any deficiencies of VCAA notice or assistance regarding 
the narrow issue of whether new and material evidence was 
presented, that matter is moot as the Board determined that 
the evidence warrants reopening this claim.  Thus, the focus 
of the VCAA analysis below will be on the issue of service 
connection.  

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in April 2001, prior to 
adjudication of the claim for service connection in August 
2001, and the June 2003 letter, referenced above, which was 
sent prior to the August 2003 adjudication of his claim to 
reopen.  The April 2001 letter informed the veteran of what 
evidence was required to substantiate a claim for service 
connection, including the requirements for a claim for 
service connection based on service in the Army National 
Guard.  Although that letter was sent in connection with new 
claims for a psychiatric disability and diabetes (claims that 
are not currently before the Board), the letter acknowledged 
that the veteran had a claim pending for service connection 
for the back and provided information specific to the back 
claim.  The letter described what type of evidence would be 
helpful to his claim, and also informed him as to what he 
could do to help his claim.  The June 2003 letter, which was 
sent in connection with his claim to reopen, explained that 
new and material evidence was needed to reopen his claim.  
The letter also contained an attachment called "What the 
Evidence Must Show," which explained what was needed to 
support a claim for service connection.  The letter also 
contained an attachment that described the status of his 
claim, including what evidence had been received and what was 
still needed.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that the veteran has been notified of the need to 
provide such evidence because both the April 2001 and June 
2003 letters asked the veteran to notify the RO if there were 
additional records that he wished to be considered with his 
claim.  In short, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, 4 Vet. App. at 394 (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
and the Board must now examine whether the duty to assist was 
satisfied.  For claims for service connection the duty to 
assist includes obtaining relevant records.  38 C.F.R. 
§ 3.159(c).  In the present case, the veteran's available 
service medical records, VA records, and post-service private 
treatment records have been obtained.  The veteran was asked 
to provide an authorization for VA to request medical records 
from his private physicians or, alternatively, to assist the 
VA in obtaining those records, and he records were obtained.  
The Board is unaware of any relevant records that are not 
already associated with the claims file.  

VA is also obliged to provide an examination or obtain a 
medical opinion when it is necessary to make a decision on 
the claim.  An examination or opinion is necessary when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  In the 
present case, the veteran was afforded VA examinations in 
January 1999 and February 2001, and an opinion from a VA fee 
basis doctor was provided in July 2000.  

The veteran requested RO hearings on two occasions, but he 
cancelled both of those requests in January 2000 and November 
2004.  The veteran has not identified any other outstanding 
evidence to be obtained, and the record does not reflect any 
outstanding evidence.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2005), and the Board will proceed with an 
analysis of this appeal.

Having determined that there is sufficient evidence to reopen 
the claim, and that the procedural requirements under the 
VCAA were satisfied, the Board will now examine the merits of 
the veteran's claim for service connection.

Service connection will be granted if it is shown that an 
individual has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in the line of duty, in 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where the 
determinative issue in a service connection claim involves a 
medical diagnosis, competent medical evidence is required.  
This burden cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Active service includes any period of active duty for 
training during which the individual was disabled from a 
disease or an injury incurred in the line of duty, or a 
period of inactive duty training during which the individual 
was disabled from an injury incurred in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for 
training includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  "Reserves" means a member 
of a reserve component of one of the Armed Forces, such as 
the Army Reserve and the Army National Guard of the United 
States.  38 U.S.C.A. § 101(26), (27).  

The veteran asserts that he is entitled to service connection 
for a back disability, which he attributes to an injury 
suffered in 1979 while he was on active duty.  For reasons 
explained below, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a back disorder, and the appeal must be 
denied.  

Initially, the Board notes that the veteran's service medical 
records confirm his claimed low back injury in March 1979.  
Specifically, a March 1979 record indicates that he was seen 
with complaints of low back pain that radiated down his left 
leg.  He reported that he pulled his back by lifting a duffle 
bag off his locker.  There was pain when he walked and stood 
for long periods, but no redness, swelling, or discoloration.  
The assessment was a pulled muscle in the low back muscle 
region.  A few days later he was seen at the orthopedic 
clinic for evaluation.  The provisional diagnosis was a 
herniated disc, but upon examination there was tenderness in 
the lumbar area with hesitation of motion, and the diagnosis 
was acute back strain.  The veteran's Report of Medical 
Examination upon release from active duty in June 1979 was 
silent regarding a back disorder.  The veteran stated he was 
in 'good health.'  The veteran's Quadrennial Examinations in 
May 1983 and February 1989 were completely silent regarding 
the claimed back condition.  The Report of Medical 
Examination signed by the veteran in November 1992 is also 
completely silent about the claimed back condition.    

In addition to the evidence of an in-service back injury, the 
Board also notes that there is sufficient medical evidence of 
record demonstrating that the veteran has a current back 
disability.  Notably, a January 1999 VA examination contains 
a diagnosis of low back pain syndrome.  More recently, a 
February 2001 VA examination contains a diagnosis of 
discogenic disease L4-L5 with radicuolopathy, scoliosis, and 
degenerative joint disease.  Thus, the remaining question in 
this appeal is whether any currently diagnosed back 
disability is causally or etiologically related to an in-
service back injury.  

There are several medical opinions of record directly 
addressing the question as to the etiology of the veteran's 
back disability.  In July 2000, VA sought a "fee basis" 
medical opinion.  The examiner diagnosed the veteran with 
lumbar sprain, bilateral radiculopathy.  He stated that the 
veteran was discharged from service due to a back condition, 
and he had a history of back trauma in active duty in 1979.  
He stated that the veteran is suffering from chronic back 
condition as a result of the trauma to the back in 1979, 
which should be considered service connected in nature.  

The January 1999 VA examination report does not contain a 
nexus opinion about the back.  However, the February 2001 
examination provides a detailed nexus opinion.  The examiner 
indicated that the claims file was available at the time of 
the examination.  He reported the veteran's history of 
falling in 1979 after lifting objects.  The veteran stated 
that after that incident, he did not see a doctor for his 
back until 1988.  The examiner described the veteran as a 
poor historian.  The veteran came to the examination in a 
wheelchair, and complained of daily back pain.  However, he 
was able to stand up and transfer himself from the chair to 
the table, and he had no muscle atrophy in his lower 
extremities.  The examiner indicated that the examination was 
impeded because of the veteran's complaints of severe pain.  
But the examiner also noted that the veteran's complaints of 
pain on examination maneuvers were the opposite of what they 
should be.

The examiner indicated that a careful review of the claims 
folder was conducted.  The record confirmed no evidence of 
back treatment between 1979 and 1988.  He noted that the June 
1998 EMG was compatible with right L5-S1 radiculopathy and 
the MRI in April 1993 showed mild degenerated disc and 
minimal bulging at L4-L5, but was otherwise normal with no 
evidence of disc herniation.  The examiner remarked that in a 
private medical report dated in September 1993, the veteran 
reported a history of low back pain in 1988 after performing 
a heavy weight lift during working hours.  The examiner 
opined that the back injury in service in 1979 was acute and 
transitory, and resolved without treatment.  In conclusion, 
he stated that it was his opinion that the veteran's current 
back condition is not secondary to what was diagnosed as an 
acute back trauma in 1979.  

In addition to the February 2001 VA examination, two nexus 
opinions were provided by a private doctor, Dr. C. V., in 
September 2001 and January 2005.  The September 2001 
statement indicates that the veteran sustained low back pain 
as a result of a heavy weight lift performed during working 
hours in 1979.  The diagnosis was L3 S1 discogenic disease 
with bilateral L4-L5 radiculopathy.  The examiner concluded 
that the condition was directly related to the job accident 
that occurred during military service in 1979.  In the 
January 2005 statement, Dr. C. V. indicated that the veteran 
had been treated at that office since 1988 due to low back 
pain.  He also stated that before 1988, he had been evaluated 
for low back symptoms by Dr. C. V. every two or three months 
from July 1982 and May 1983.  As in his earlier statement, he 
concluded that the back condition was directly related with 
the job accident that occurred during military service in 
1979.  The Board notes that the record contains an earlier 
medical record from Dr. C. V., dated in September 1994, in 
which Dr. C. V. reported that the veteran presented with a 
history of low back pain since 1988.  There was no indication 
in that record that Dr. C. V. had treated the veteran for his 
back prior to that time.  

In addition to the foregoing medical opinions, other earlier 
medical evidence of record reveals that the veteran underwent 
a C.T. of the lumbar spine in September 1988, which revealed 
normal findings.  A radiology report dated in October 1988 
contains an impression of idiopathic lumbar scoliosis.  An 
MRI performed in April 1993 revealed a mild degenerated disc 
with minimal bulging, but otherwise normal.  An August 1994 
physical profile report from the Army National Guard 
indicates that the veteran was discharged as unfit for duty 
due to degenerative disc disease L4-5, right L5 and S1 
radiculopathy.  

In a July 1998 decision from the Social Security 
Administration (SSA), in which the veteran was awarded 
disability benefits, it was noted that the veteran alleged 
disability in his application since 1993, and later amended 
that onset date to 1996.  His reported disabilities included 
the back condition, as well as other disorders.  

The Board has carefully examined all the evidence of record 
in this case, as summarized in pertinent part above, and the 
Board is more persuaded by the medical opinion in the 
February 2001 VA examination for the following reasons.  The 
evidence of record is clear that the veteran sustained a low 
back strain while on active duty in March 1979.  However, 
following that incident, there is no documented evidence of 
any follow-up back treatment or any continuous complaints of 
back pain until 1988.  The September 1994 report from Dr. C. 
V. indicates that the veteran injured his back during some 
heavy lifting on the job in 1988, but there are no other 
details provided about that alleged incident.  More 
significantly, in his statements to VA, the veteran has 
confined his allegations to the March 1979 injury.  

Two physicians (a private physician and a VA fee basis 
physician) have provided three opinions in favor of the 
veteran's claim for service connection, and one VA physician 
provided a negative opinion.  Notably, the favorable opinions 
are not supported by any clinical findings or documented 
medical records, and did not appear to be accompanied by a 
review of the veteran's medical record in his claims file.  
Rather, the favorable opinions appear to be based on the 
doctor's speculation and the veteran's statements.  
Significantly, Dr. C. V.'s January 2005 medical opinion, in 
which he stated that he treated the veteran for back pain 
prior to 1988, is contradicted by his earlier September 1994 
medical record in which he stated that the veteran reported 
back pain since 1988.  Additionally, Dr. C. V.'s January 2005 
statement, which references a 1979 lifting injury, is 
contradicted by his 1994 statement, which references a 1988 
lifting injury.  Contrary to the three favorable opinions, 
the February 2001 VA doctor indicated twice in the 
examination report that he had reviewed the veteran's claims 
file, and he also backed up that statement by including 
specific references to medical evidence in the file.  The 
examiner acknowledged the in-service back injury, but found 
that injury to be acute and transitory, and unrelated to the 
veteran's current back disorder.  
 
The Board is persuaded by the February 2001 VA doctors' 
opinion, not only because it is the most thorough of the four 
opinions of record, but because it is consistent with the 
other evidence of record.  As noted earlier, following the 
1979 injury, there is no indication that the veteran 
experienced any continuing back problems for many years.  The 
first evidence of subsequent treatment was in 1988, and that 
medial record references another work related injury.  
Notably, this was during the same period that the veteran was 
receiving regular physicals in the Army Reserve and providing 
no indication of a long-standing back disability.  In fact, 
in his 1989 and 1992 physicals, the veteran made no claim of 
a back disability and personally signed the forms.  

The VA medical examination completed in February 2001 could 
find no evidence that the current disability, diagnosed as 
discogenic disease with radiculopathy, scoliosis, and 
herniated disc, was related to the transitory in-service back 
strain suffered in March 1979, which had resolved before 
separation in June 1979.  The subsequent military medical 
examinations in 1983, 1989, and 1992 report no complaints of, 
or diagnosis of, back disability.  Neither Dr. C. V. nor the 
VA fee basis doctor indicates that they had reviewed the 
veteran's military medical and treatment records before 
submitting their reports.  In short, the more probative 
weight of the evidence continues to show that the veteran's 
current back disability was not incurred in or aggravated by 
military service.  

The Board is also not persuaded by the veteran's own 
statements that the transitory back strain suffered in 1979 
and his current back disorder are related.  In that regard, 
although the veteran may be sincere in his belief that his 
current back disorder is related to the in-service incident, 
as a layperson his opinion as to the etiology of a medical 
disorder is not competent medical evidence, which is required 
to establish service connection.  See Espiritu, 2 Vet. App. 
at 494-95.  Rather, probative medical evidence is needed that 
establishes not only that the veteran currently has a back 
disorder, but that such disorder is causally related to an 
incident to his active military service, and not to some 
other intervening incident.  As discussed, such evidence is 
simply not present in this case.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against a claim for service connection for 
a back disability, and the appeal is denied.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a back disability has been presented, 
and the claim is reopened.

Service connection for a low back disability is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


